Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 12/09/2017. Claims 1, 11, 19 and 26 are independent claims.
Claims 1, 3, 8-13 and 15-26 are allowed. 
Allowable Subject Matter
Claims 1, 3, 8-13 and 15-26 are allowed. 

The following is an examiner's statement of reasons for allowance: Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant's invention.

The cited references include Dageville, Shivarudraiah, Weyerhaeuser and Uppala.
Dageville discloses an execution platform is disclosed that divides the result set into a plurality of chunks, wherein each chunk comprises a portion of the generated result set. The resource manager adds metadata to each of the plurality of chunks. A first chunk of the plurality of chunks comprises metadata pointing to the plurality of chunks. The resource manager delivers at least the first chunk of the plurality of chunks to the client in response to the query. The execution platform offloads the remaining plurality of chunks to cloud storage in parallel. The method may comprise receiving a query from a client over a computer network pipe. The system may comprise a means for receiving a query from a client over a computer network pipe. A plurality of chunks, wherein each chunk comprises a portion of the generated result set. In an implementation, a chunk may be a fragment of information, wherein each chunk contains a header that indicates some parameters, such as the type of chunk, comments, size or other identifiers. The chunk may also be a set of data sent to a processor or one of the parts of a computer for processing. For example, a sub-set of rows of a matrix, (see Dageville: Para. 0034-0042). 
Shivarudraiah discloses the system obtains table data representative of properties of the table, and determines a splits generator in accordance with one or more of the user preferences or the properties of the table. The system generates, by the selected splits generator, table splits dividing the user query into a plurality of query splits, and outputs the plurality of query splits to an associated plurality of mappers for execution by the associated plurality of mappers of each of the plurality of query splits against the table. The Hadoop framework can be used to process large amounts of data in a massively parallel or other distributed manner thereby enabling businesses to quickly gain insight from massive amounts of both structured as well as unstructured data. Table and storage management interface layers such as the HCatalog interface enable users with different data processing tools to more easily read and write data relative to the Hadoop environment. The database table accessor further operates to obtain table data representative of one or more properties of the table, and to determine a splits generator in accordance with one or more of the user preferences or the one or more properties of the table, (see Shivarudraiah: Para. 0035-0052, 0053-0060, 0062-0065, 0094-0119 and FIG. 1-18).
Weyerhaeuser discloses request to perform a primary query on a table of a database can be received at the one or more data processors. The first table query can be configured to generate a first data chunk, which includes a first set of rows of the table. The first table query can facilitate generating the first data chunk by specifying one or more constraints on a table in the Database. The model executor 324 can invoke the required operators (using, for example, a calculation engine operators module 328) and manage intermediate results, (see Weyerhaeuser: Para. 0025 and 0026).
 Uppala discloses a storage server provided may include a database engine for partitioning a data table into the column chunks for distributing across multiple storage servers, a storage shared memory for storing the column chunks during processing of semantic operations performed on the column chunks, and a storage services manager for striping column chunks of a partitioned data table across multiple storage servers. A system may also store a horizontally partitioned table of data on one or more servers. A distributed column chunk data store may be provided by multiple storage servers operably coupled to a network. A client executing an application may also be operably coupled to the network. A storage server provided may include a database engine for partitioning a data table into column chunks for distributing across multiple storage servers, a storage shared memory for storing the column chunks during processing of semantic operations performed on the column chunks, and a storage services manager for striping column chunks of a partitioned data table across multiple storage servers, (see Uppala: Para. 0040-0055 and 0057-0075).
The prior art does not disclose or fairly suggest: “applying a set of client-specific data to the statement attributes to determine a chunking scheme, the set of client-specific data including performance data, statement chunking rules, and a set of expanded dataset metadata, the set of expanded dataset metadata derived from client input and first dataset metadata, the first dataset metadata derived from the subject dataset, the statement chunking rules indicative of a dimension based chunking for data statements; applying select statement chunking rules for accessing the set of expanded dataset metadata based on field specific attributes in the expanded dataset metadata to determine chunking parameters for chunking the set of data statements, the select statement chunking rules denoting the first performance estimates based on metrics derived from field specific performance, the select statements derived from the set of data statements.” For this reason, claim 1 is allowed. Claim(s) 3, 8-10 and 21-25 are allowed for the same reasons as claim 1.
The prior art does not disclose or fairly suggest: “applying a set of client-specific data to the statement attributes to determine a chunking scheme, the set of client-specific data including performance data, statement chunking rules, and a set of expanded dataset metadata, the set of expanded dataset metadata derived from client input and first dataset metadata, the first dataset metadata derived from the subject dataset, the statement chunking rules indicative of a dimension based chunking for data statements; applying select statement chunking rules for accessing the set of expanded dataset metadata based on field specific attributes in the expanded dataset metadata to determine chunking parameters for chunking the set of data statements, the select statement chunking rules denoting the first performance estimates based on metrics derived from field specific performance, the select statements derived from the set of data statements.” For this reason, claim 11 is allowed. Claim(s) 12-13 and 15-18 are allowed for the same reasons as claim 11.
The prior art does not disclose or fairly suggest: “applying at least a portion of a set of client-specific data to the data statements to determine at least one chunking scheme, the set of client-specific data including performance data, statement chunking rules, and a set of expanded dataset metadata, the set of expanded dataset metadata derived from client input and first dataset metadata, the first dataset metadata derived from the subject dataset, the statement chunking rules indicative of a dimension based chunking for data statements; applying select statement chunking rules for accessing the set of expanded dataset metadata based on field specific attributes in the expanded dataset metadata to determine chunking parameters for chunking the set of data statements, the select statement chunking rules denoting the first performance estimates based on metrics derived from field specific performance, the select statements derived from the set of data statements.” For this reason, claim 19 is allowed. Claim 20 is allowed for the same reasons as claim 19.  
The prior art does not disclose or fairly suggest: “accessing a set of client-specific data, the set of client-specific data including performance data, statement chunking rules, and the set of expanded dataset metadata, the set of expanded dataset metadata derived at least in part from client input and dataset metadata, the dataset metadata derived from the subject dataset the statement chunking rules indicative of a dimension based chunking for data statements; applying select statement chunking rules for accessing the set of expanded dataset metadata based on field specific attributes in the expanded dataset metadata to determine chunking parameters for chunking the set of data statements, the select statement chunking rules denoting the performance estimates based on metrics derived from field specific performance, the select statements derived from the set of data statements.” For this reason, claim 26 is allowed.
Therefore, the examiner asserts that in light of the above and in consideration of all of the evidence at hand, the claims are allowable as the evidence presented does not disclose the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/Examiner, Art Unit 2164  

/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164